Lenroot, Judge,
delivered the opinion of the court:
This is-an appeal from a decision of the Board of Appeals of the United States Patent Office, affirming that of the examiner, rejecting all of the claims of appellant’s application, six in number, for failure to define invention in view of the prior art.
Claims 1 and 4 are illustrative of the claims in issue and read as follows:
1. A passenger vehicle provided with means for independently holding a plurality of passengers on the same seat thereof, comprising wholly independent flexible connections separately secured in position on the vehicle which are *1146respectively, adapted to be fastened to or around passengers occupying the same seat.
4. A passenger vehicle having a passenger holding device comprising flexible-holders arranged on the vehicle to be disposed in general horizontal position, around the passengers’ waist to retain the passenger on a seat of the vehicle.
The references cited are:
• Spencer, 942679, December 7, 1909.
Leveau, 3319-26, August 11, 1903. (French.)
Tyler, 1368466, February 15, 1921.
Albano, 1230642, June 19, 1917.
De Camp, 944020, December 21, 1909.
Prescott, 139329, May 27, 1873.
Knell, 91453, June 15, 1869.
Of these references, Leveau and Spencer were cited by the examiner and the additional references were cited by the Board of Appeals. Appellant did not ask the board for reconsideration in view of the additional references cited by it.
In discussing patentability of the claims here involved, the board, stated as follows:
Claim 1 reads directly on Leveau unless it be held that his devices do not independently hold a plurality of passengers because the holding devices are-secured to a common cross strap a 6. In our opinion the claim is properly anticipated, as there is a fastening device for each passenger and each of these-is independently secured to the seat back. We also call attention to the patent, to Scott, No. 855139, May 28, 1907, in which there are independent fastening devices 4 for each passenger, see specification page 1, lines 54-70, which, clearly meets this claim.
What we have said as to claim 1 applies also to claims 2 and 3.
Claim 6 specifies in addition that the flexible holding devices are adjustable,, but this is true of Leveau.
Claims 4 and 5 are slightly more specific in specifying that the holders are-disposed in general horizontal position around the passenger’s waist. The-horizontal strap a h of Leveau extends across the machine in front of the-passengers but not around their waists. There is nothing novel in such a construction, however, as shown in the patents to—
Tyler, 1368466, February 15, 1921;
Albano, 1230642, June 19, 1917;
De Camp, 944(120, December 21, 1909;
Prescott, 139329, May 27, 1873; and
I&ell, 91453, June 15, 1869.
There would be no invention, in view of Scott, in using as many of these-holding devices as desired on a single vehicle seat.
We find nothing patentable in the claims over the references cited by the examiner, but further rejection is given on the additional references cited under rule 139.
We have carefully examined the references and concur i-n the-conclusion of tlie board.
Upon oral argument, appellant’s counsel earnestly contended that, the court should find that, the claims which, by their terms, contain. *1147the element of means for independently holding a plurality of passengers on the same seat, are patentable, even though the other claims be held to be unpatentable. We do not think there would be invention in multiplying the number of devices upon the same seat,, as set out in claims 1, 2, and 3, for the reason that such use of the devices would be clearly obvious and therefore does not constitute invention.
No useful purpose would be served by entering upon a detailed discussion of the applicability of the references to the claims here in issue.
The decision of the Board of Appeals is affirmed.